NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL ACEDO,                                   No. 16-56534

                Plaintiff-Appellant,            D.C. No. 3:15-cv-02532-H-BLM

 v.
                                                MEMORANDUM*
FRANCIS ABALOS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                             Submitted June 26, 2017 **

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      California state prisoner Daniel Acedo appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an access-to-

courts claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Acedo’s action because Acedo failed to

allege facts sufficient to show that he suffered an actual injury due to defendants’

alleged conduct. See Lewis v. Casey, 518 U.S. 343, 348-349, 351 (1996) (to state

an access-to-courts claim, a prisoner must allege “actual injury”).

      The district court did not abuse its discretion by denying Acedo’s Federal

Rule of Civil Procedure 60(b) motion because Acedo failed to establish any basis

for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d

1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

relief from judgment under Rule 60(b)).

      Acedo’s request for judicial notice (Dkt. Entry No. 14-2) is denied as

unnecessary to the extent that it requests judicial notice of documents filed in the

district court. To the extent Acedo requests judicial notice of documents that were

not filed in the district court, we do not consider evidence introduced for the first

time on appeal. See Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th

Cir. 1988).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    16-56534